Citation Nr: 0910229	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-35 890A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and adaptive equipment, or for adaptive equipment 
only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Law Clerk





INTRODUCTION

The Veteran had active duty military service from September 
1954 to February 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 2005 rating 
determination by the Regional Office (RO) of the Department 
of Veterans Affairs (VA) in Cleveland, Ohio.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

To warrant entitlement to automobile and adaptive equipment 
under 38 U.S.C.A. § 3901(a), the evidence must demonstrate a 
service-connected disability resulting in, among other 
things, the loss or permanent loss of use of one or both 
feet.  See also 38 C.F.R. § 3.808 (2008).  Use of a foot is 
considered lost if its remaining function, including balance, 
propulsion, etc., could be accomplished equally well by an 
amputation of the stump and prosthesis.  38 C.F.R. § 4.63 
(2008).  The law also provides that a veteran may be entitled 
to only adaptive equipment if he has ankylosis of one or both 
knees or one or both hips due to service-connected 
disability.  38 U.S.C.A. § 3902(b)(2) (West 2002); 38 C.F.R. 
§ 3.808(b)(1)(iv) (2008). 

Pertinent to this appeal, the Veteran has been granted 
service connection for vestibulotoxicity, lumbar disc 
disease, residuals of a fracture of the right great toe, 
residuals of a fracture of the left great toe, and residuals 
of a fracture of the right ankle.  The Veteran asserts that 
his conditions result in a permanent loss of use of both of 
his feet.  

It is apparent from the record that the Veteran suffers from 
a multitude of disabilities and disorders that affect his 
mobility.  However, it cannot be determined from the record 
whether the Veteran's service connected foot, ankle, back, 
and inner ear disabilities are severe enough that they cause 
the Veteran's feet to be useless based on the provided 
definition.  As such, the case is being remanded to determine 
the extent of the Veteran's remaining foot function.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA medical 
examination to determine whether the 
Veteran's service-connected disabilities 
result in the loss or permanent loss of 
use of one or both of his feet.  The 
claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review was 
completed.  After reviewing the record, 
examining the Veteran, and performing any 
medically indicated testing, the examiner 
should provide an opinion as to whether it 
is more likely than not (more than 50 
percent probability), at least as likely 
as not (50-50 percent probability), or 
less likely than not (less than 50 percent 
probability) that the Veteran's service-
connected disabilities result in the loss 
or permanent loss of use of one or both of 
his feet.  To make this determination, the 
examiner must consider whether the 
Veteran's actual remaining foot function, 
including balance and propulsion, could be 
accomplished equally well by an amputation 
stump with prosthesis.  A detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the Veteran has lost use of one or 
both feet on a medical scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
state so in the examination report, with 
an explanation as to why this is so. 

2. After completion of the above and any 
other development deemed necessary, review 
the expanded record and readjudicate the 
Veteran's claim on appeal. Unless the 
benefits sought are granted, the Veteran 
and his representative, if any, should be 
furnished a supplemental statement of the 
case that fully complies with the 
provisions of 38 C.F.R. § 19.29 (2008).  
The Veteran and his representative, if 
any, should then be afforded the 
opportunity to respond, after which the 
case should be returned to the Board, if 
in order, for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




